Citation Nr: 1723147	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a depressive disorder (previously characterized as a mood disorder).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1973 to November 1974.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in December 2014.  At that time, the Board granted an increased rating of 50 percent, but no higher, for the Veteran's service-connected depressive disorder and remanded the issue of entitlement to a TDIU.  The Veteran appealed the Board's denial of a rating in excess of 50 percent for his depressive disorder to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a memorandum decision vacating the Board's decision, to the extent it denied a rating in excess of 50 percent, and returned the case to the Board for further consideration.  The TDIU issue has also been recertified to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

There are outstanding VA treatment records that need to be associated with the    claims file.  An April 1, 2015 mental health treatment record noted that the Veteran should return for a follow up appointment in July 2015 and a March 2016 report of hospitalization indicates that the Veteran received inpatient VA treatment as recently as February 2016.  Nevertheless, VA treatment records subsequent to April 1, 2015 have not been associated with the claims file.  Additionally, VA treatment records from August 30, 2012 and April 28, 2009 indicate that outside emergency room records had been scanned into VistA Imaging.  As the above referenced outstanding VA treatment records may be relevant to the Veteran's claims, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In pertinent part, the Court's May 2017 memorandum decision determined that the Board made an impermissible medical conclusion when it identified all the symptoms attributable to the combined effects of all of the Veteran's psychiatric disorders       and then divided those symptoms into those attributable to his service-connected depressive disorder and those attributable to his non-service connected cognitive disorder.  In light of the Court's findings, the Board finds that a comprehensive medical examination is warranted to determine whether the Veteran has a discrete cognitive disorder, and if so, to determine which of his symptoms are attributable       to his service-connected depressive disorder and which are solely attributable to        any discrete cognitive disorder.  

The claim for a TDIU is intertwined with the claim for an increased rating for the depressive disorder and must also be remanded.

Finally, the Board notes that a claim for service connection for a cognitive disorder has been raised by the record. This newly raised claim is inextricably intertwined  with the claim for an increased rating for the Veteran's service-connected depressive disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there is an outstanding matter that must be addressed by the RO in the first instance.  Thus, the issue of entitlement to service connection for a cognitive disorder should not be returned to the Board unless it is properly appealed.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since April 1, 2015, as well as the VistA Imaging records referenced in the August 30, 2012 and April 28, 2009 VA treatment records.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide a completed release form with the names and addresses of any non-VA medical care providers who have provided mental health treatment. After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to assess the current severity of his service-connected depressive disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should address all symptomatology of the Veteran's depressive disorder   and address the impact on his occupational and social functioning.

a.  The examiner should also indicate whether the Veteran meets the diagnostic criteria for a cognitive disorder or whether his cognitive symptoms are attributable to his service-connected depressive disorder.  In addressing the existence of a distinct cognitive disorder, the examiner should address the January 25, 2010 treatment note stating "MRI showed moderate cerebral / cerebellar volume loss," the October 2010 VA examiner's diagnosis of a cognitive disorder, and the January 2013 letter from the Veteran's psychiatrist noting memory problems of uncertain etiology.

b.  If the Veteran is diagnosed with a distinct cognitive disorder that is unrelated to his depressive disorder, the examiner should detail, to the extent possible, which psychiatric symptoms are attributable to the Veteran's service-connected depressive disorder and which symptoms are attributable to any diagnosed cognitive disorder. The examiner should also, to the extent possible, distinguish the occupational and social impairment caused by the Veteran's service-connected depressive disorder from that caused by any diagnosed cognitive disorder.

The examiner should provide a complete rationale for any opinions offered.

4.  The AOJ should adjudicate the claim of entitlement to service connection for a cognitive disorder.  This issue should only be returned to the Board if the Veteran properly appeals the claim in accordance with 38 C.F.R. §§ 20.200, 20.202, and 20.302 (2016).  

5.  After completing the above and any other development deemed necessary, readjudicate the claims, to include consideration of whether referral for extraschedular entitlement to TDIU is warranted.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




